Fourth Court of Appeals
                               San Antonio, Texas
                                     March 29, 2018

                                   No. 04-18-00014-CV

                                  Virginia BRETADO,
                                        Appellant

                                            v.

                 NATIONWIDE MUTUAL INSURANCE COMPANY,
                                Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-09066
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

         Appellant’s second motion for extension of time is GRANTED. We ORDER Appellant
to file her brief on or before April 18, 2018.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court